DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 line 1, “stopper” should be --support-- (see claim 7).
Appropriate correction is required.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 20080158437 A1).
As to claim 1, Arai discloses the subject matter, including  a light source section that emits light that is to be a source of illumination light (141, Fig. 2, paragraph 0069); a projection optical system that projects a projection image onto a projection surface (130, Fig. 2, paragraphs 0067-0068), the projection image being generated on a basis of the illumination light; a mirror array device (200, Figs. 2, 6, paragraphs 0080, 0082-0086 ) that includes a plurality of mirrors that the illumination light is to enter, the mirror array device varying a tilt angle of each of the 
a tilt angle controller ( 110, Figs. 3, 7, 9, paragraphs 0074, 0077, 0091-0093, 0095-0099, 0109-0115 ) that performs switching control, on the basis of the image signal within a predetermined period (one frame, 401, 402, 403, 404, Figs. 7, 9), on the tilt angle of each of the mirrors in a case of deflecting the entering light toward the projection optical system, the switching control switching the tilt angle between a reference tilt angle (ON and OFF states in Figs. 16a, 16b, 17a, 17b, paragraphs 0143-0145),  and one or a plurality of non-reference tilt angles different from the reference tilt angle (mid-1, mid-2, mid-3,  paragraphs 0083, 0143) ,wherein the predetermined period is a one-frame period that includes a plurality of subframe periods (see Figs. 7 and 9).
	As to claim 2, Arai discloses the limitation of the tilt angle controller periodically switches the tilt angle of each of the mirrors between the reference tilt angle and the one or the plurality of non-reference tilt angles within the predetermined period (ON and OFF states in Figs. 16a, 16b, 17a, 17b, paragraphs 0143-0145).
	As to claim 3, Arai discloses the limitation of the tilt angle controller switches, within the one-frame period, the tilt angle of each of the mirrors between the reference tilt angle and the one or the plurality of the non-reference tilt angles in synchronization with a corresponding one of the subframe periods (Figs. 13, 14a, 14b, 16a, 16b, 17a, 17b, paragraphs 0136, 0142-0144).
	As to claim 4, Arai discloses the limitation of a bit plane generation section that generates, for each one-frame period, data for a plurality of bit planes on the basis of the image signal, the plurality of bit planes each corresponding to one of a plurality of gray-scale bits, the 
	As to claim 5, Arai discloses the limitation of the plurality of non-reference tilt angles includes a first non-reference tilt angle and a second non-reference tilt angle, and the tilt angle controller performs the switching control on the tilt angle of each of the mirrors to cause the plurality of mirrors to include, at a same time, a mixture of a mirror having the first non-reference tilt angle and a mirror having the second non- reference tilt angle (Figs. 16a, 16b, 17a, 17b, paragraphs 0143-0145).
As to claim 8, Arai discloses the limitation of the mirror array device is configured to cause each of the mirrors to tilt in accordance with an applied drive voltage, and the tilt angle controller controls the drive voltage to perform the switching control, on the tilt angle of each of the mirrors, of switching the tilt angle between the reference tilt angle and the one or the plurality of non-reference tilt angles (Figs. 14b, 15b, 16a, 16b, 17a, 17b, paragraphs 0052, 0054, 0056, 0058, 0143, 0144).
As to claim 9, Arai discloses the limitation of the mirror array device further includes a support that includes a first end and a second end, the support supporting each of the mirrors at the first end, and a beam that includes a first surface and a second surface that are opposed to each other, the first surface being coupled to the second end of the support, the second surface having a portion that is spatially opened and deforming in accordance with the drive voltage (Figs. 14a, 15a, 16a, 17a, paragraphs 0142-0144).

Claims 6, 7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20080074729 A1).

As to claim 7, Ishii discloses the subject matter, including   a light source section that emits light that is to be a source of illumination light (401, Figs. 13, 14, paragraph 0231); a projection optical system that projects a projection image onto a projection surface (416, Figs. 13, 14, paragraphs 0236, 0238), the projection image being generated on a basis of the illumination light; a mirror array device (414, 200, Figs. 2, 3a, 3b, 13, 14, paragraphs 0033, 
As to claim 10, Ishii discloses the limitation of the tilt angle controller controls the stopper height adjuster to perform switching control on the tilt angle of each of the mirrors to switch the tilt angle between the reference tilt angle and the one or the plurality of non-reference tilt angles (paragraphs 0127, 0128, 0137, 0172, Figs. 7a, 8, 10a, 10b).
As to claim 11, Ishii discloses the limitation of the tilt angle controller periodically switches the tilt angle of each of the mirrors between the reference tilt angle and the one or the plurality of non-reference tilt angles within the predetermined period (Figs. 3a, 3b, 13, 14, 9d, 9e, paragraphs 0040-0044, 0161-0169, 0239-0240).
As to claim 12, Ishii inherently discloses the limitation of the stopper height adjuster includes a piezoelectric element (tantrum, titanium; paragraphs 0121, 0182).

As to claim 14, Ishii discloses the limitation of a bit plane generation section that generates, for each one-frame period, data for a plurality of bit planes on the basis of the image signal, the plurality of bit planes each corresponding to one of a plurality of gray-scale bits, the data being displayed in each of the subframe periods (paragraphs 0012, 0017, 0018, 0020).
As to claim 15, Ishii discloses the limitation of the mirror array device is configured to cause each of the mirrors to tilt in accordance with an applied drive voltage (paragraphs 0022, 0033, 0038, 0129, 0139, 0166, 0167).
As to claim 16, Ishii discloses the limitation of the tilt angle controller controls the support height adjuster to perform the switching control, on the tilt angle of each of the mirrors, of switching the tilt angle between the reference tilt angle and the one or the plurality of non-reference tilt angles (paragraphs 0040-0044, 0150, 0161-0169, 0172, 0239-0240).
As to claim 17, Ishii discloses the limitation of the tilt angle controller periodically switches the tilt angle of each of the mirrors between the reference tilt angle and the one or the plurality of non-reference tilt angles within the predetermined period (Figs. 3a, 3b, 13, 14, 9d, 9e, paragraphs 0040-0044, 0161-0169, 0239-0240).
As to claim 18, Ishii inherently discloses the limitation of the support height adjuster includes a piezoelectric element (barrier layer 910 made from tantrum, titanium; paragraph 150).
As to claim 19, Ishii inherently discloses the limitation of the piezoelectric element includes an inverse piezoelectric element or a piezoelectric thin film (barrier layer 910 made from tantrum, titanium; paragraph 150).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
March 9, 2021